Title: To John Adams from William Bayly, 31 March 1801
From: Bayly, William
To: Adams, John

Sir,Blue Plains District of Columbia Maryland, P G County Opposite Alexandria 31 March 1801
I hope you will not Deem this Letter Impertinent or Improper,—I was a Justice of the peace for P G County and I am told by a Gentleman of Veracity who saw it, that I was in the Nomination in the List made out by you, but in the Publication in the News papers after you Left this, I was Left out all together,—
I shall be thankful if you will be good Enough to Inform me how this happened and whether it was by your direction it was so done, as I am the only Majustrate left out in the District of P G County, I feel my self very much hurt at it, and I cannot think you wou’d hurt the feelings of any man, Especially one who had never Injured you, but had done every thing in his power for you. Will you be so Oblijeing as to Inform me by a line, particularly on this Subjict—
with great Respect / I am Sir yr. Obed Sert.

William Bayly